Citation Nr: 0007226	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  00-03 845	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from May 1971 to November 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on July 6, 1998; a notice of disagreement 
was received by the VA after November 18, 1988; and the 
veteran retained an attorney in April 1999, within one year 
of the date of the Board's decision.

2.  On April 14, 1999, the veteran and his attorney entered 
into a contingent attorney fee agreement that provided the 20 
percent of past due benefits were to be paid by the VA to the 
veteran's attorney.

3.  Following an appeal to the United States Court of Appeals 
for Veterans Claims (Court), a December 1999 BVA decision 
increased the evaluation for the veteran's asthma to 100 
percent for the period of time between October 7, 1996, and 
July 20, 1997.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past due 
benefits by the VA pursuant to the terms of the April 1999 
attorney fee agreement for a 100 percent evaluation for 
asthma for the period of time between October 7, 1996, and 
July 20, 1997, have been met.  38 U.S.C.A. § 5904 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.609 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  

In this case, the Board issued a decision in June 1997 that 
granted service connection for asthma.  Following rating 
actions assigning an evaluation for the veteran's asthma, the 
veteran expressed disagreement with the assigned evaluation, 
and in a decision dated July 6, 1998, the Board affirmed the 
RO's assignment of a 30 percent evaluation for asthma between 
November 25, 1971, and July 21, 1997, and granted a 
100 percent evaluation from July 21, 1997.  Thereafter, on 
April 14, 1999, the veteran and his attorney entered into an 
attorney fee agreement to represent the veteran in his claim 
for VA benefits which were partially denied by the July 1998 
Board decision.  At the time, the veteran was appealing the 
Board's decision to the Court.  The attorney fee agreement 
called for the attorney to be paid on a contingent basis 20 
percent of any past due benefits directly by the VA.

In June 1999 the Court vacated that portion of the Board's 
decision which affirmed the 30 percent evaluation between 
November 25, 1971, and July 21, 1997.  The Board then entered 
a decision in December 1999 which denied an evaluation in 
excess of 30 percent between November 25, 1971, and October 
6, 1996, and granted a 100 percent evaluation between October 
7, 1996, and July 20, 1997.  The RO effectuated the Board's 
decision in a rating decision dated in January 2000.  The 
veteran and his attorney were informed as to past due 
benefits resulting from the Board's decision by a letter 
dated in January 2000.

Based on this evidence, the Board finds that the April 1999 
attorney fee agreement satisfied the eligibility requirements 
under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  In 
this case, the Board promulgated a final decision that denied 
the benefits sought in July 1998.  A notice of disagreement 
pertaining to that decision was received by the RO in July 
1997, thus after November 18, 1988, and the fee agreement was 
properly and timely executed in April 1999.  That agreement 
provided that 20 percent of past due benefits were to be paid 
by the VA to the veteran's attorney for representation.  The 
amount of the fee was contingent on whether the claim was 
resolved in a manner favorable to the veteran, and, as 
reflected in the RO's January 2000 letter, the award of past 
due benefits resulted in payment to the veteran from which a 
fee may be deducted.  See 38 C.F.R. § 20.609(h)(1).

The Board may order a reduction in the fee called for in the 
agreement if the Board finds that the fee is "excessive or 
unreasonable."  See Matter of Fee Agreement of Smith, 4 Vet. 
App. 487, 492 (1993), vacated in part on other grounds sub 
nom; In re Wick, 40 F.3d. 367 (Fed. Cir. 1994); Matter of Fee 
Agreement of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past due benefits awarded will be 
presumed reasonable.  As such, the Board finds that the fee 
called for is neither excessive nor unreasonable.

In this case, the proper amount of past due benefits is a 
lump sum payment representing the total amount of recurring 
cash payments stemming from the issue of the award of 
additional compensation for asthma between the period of 
October 7, 1996, and July 20, 1997.  Thus, the attorney is 
entitled to payment of 20 percent of the amount of the award 
for that disability accrued between those dates.  See 38 
C.F.R. § 20.609(h)(3)(i).  



ORDER

Eligibility for payment of attorney fees directly by the VA 
to the veteran's attorney is established, and the attorney 
should be paid 20 percent of the veteran's past due benefits 
awarded for a 100 percent evaluation for asthma between 
October 7, 1996, and July 20, 1997.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


